DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 30, 2020. Claims 2, 10, 12-13, and 17-19 have been amended. Claims 11 and 14-16 have been cancelled and no new claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter (6087942) in view of Benson (9848814), Rhodes (6273810), and Lem (10258535).
With respect to claim 1, Sleichter discloses a health monitoring cover (10, fig 1) comprising a comfort unit (pad; 14, fig 1) configured to removably couple to a support and adapted for use in a vehicle (see col 6, lines 49-50), the comfort unit including an inner layer (foam core; see col 6, line 51) and an outer layer (a covering of flexible fabric; see col 6, line 51) arranged around the inner layer (col 6, line 51), a plurality of therapy systems (12 and 16, fig 1) integrated into the comfort unit and configured to relieve the occupant (soothing muscle groups; see col 6, lines 33-34) including a heat mat (16, fig 1) and a massage system (vibrators; 12, fig 1).
Sleichter discloses a sensor unit (45, fig 1) configured to obtain occupant body signals associated with the physiological characteristics of an occupant but the sensor is not integrated in the comfort unit. 
However, Benson teaches a vehicle seat (10, fig 1of Benson) with a sensor system (24, 26, 31, 32, fig 1 of Benson) integrated in the comfort unit (see location of 24,26,31,32 in the seat (12) in fig 1 of Benson) configured to obtain occupant-body signals (ECG) associated with physiological characteristics of an occupant (see col. 1, lines 51-52 of Benson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sleichter to include 
The modified Sleichter discloses the plurality of therapy systems includes a heat mat and a massage system but lacks pneumatic bolster bladders and a ventilation system. 
However, Rhodes teaches a seat with pneumatic bolster bladders (‘SIDE BOLSTER’, fig 5 and 1, fig 12 of Rhodes) and a ventilation system (AMERICAN TYPE AIR VENTILATION/TEMPERATURE CONTROL SYSTEM, fig 5 of Rhodes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort unit of the modified Sleichter to include the bolster bladders and ventilation system as taught by Rhodes, so as to provide increased comfort to the user. 
Sleichter further lacks pneumatic lumbar bladders. 
However, Lem teaches a seat with pneumatic lumbar bladders (16 and 18, fig 9 of Lem).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort unit of the modified Sleichter to include the lumbar bladders as taught by Lem, so as to provide additional lumbar support to the user. 
Sleichter discloses a controller (111, fig 3 of Sleichter) but lacks the control system being configured to receive the occupant-body signals from the sensor system, determine occupant health data indicative of physiological characteristics of the occupant based on the occupant-body signals, determine occupant state data indicative of a state of the occupant based on the occupant health data and activate the first therapy system. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Sleichter to include the control system as taught by Benson, so as to provide the user specific physiological data and automatically adapt for better user comfortability.


    PNG
    media_image1.png
    493
    769
    media_image1.png
    Greyscale










Regarding claim 4, the modified Sleichter shows the comfort unit includes a first lateral side (see annotated Sleichter fig 1 above) and a second lateral side (see annotated Sleichter fig 1 above) spaced apart from the first lateral side (element 16 separates the lateral sides, fig 1 of Sleichter), the pneumatic bolster bladders include a first pneumatic bolster bladder located adjacent the first lateral side (see Rhodes fig 12; left side bolster is adjacent to first lateral side) and a second pneumatic bolster bladder (right side bolster bladder, fig 12 of Rhodes) spaced apart from the first pneumatic bolster bladder and located on the second lateral side of the comfort unit (located on right side on second lateral side of annotated fig 1 of Sleichter). 
Regarding claim 5, the modified Sleichter shows that the control system is further configured to receive supplemental occupant-body signals (oximetry; via sensors 31, 32, fig 1 of Benson) after activating the first therapy system and determine supplemental health data (respiration rate and blood pressure) based on the supplemental occupant-body signals (see col. 1 lines 46-50 of Benson) and compare the occupant health data and the supplemental occupant health data to determine an effectiveness of the first therapy system (see col. 13, lines 28-35 of Benson). 
Regarding claim 6, the modified Sleichter shows that the control system is configured to activate a second therapy system (thermal) included in the plurality of therapy systems based on occupant health data (see col. 12, lines 63-65 of Benson) and input from the occupant (see col. 31, lines 39-41 of Benson). 
Regarding claim 10, the modified Sleichter shows a comfort unit (10, 14; fig 1 of Sleichter) configured to couple removably to an occupant support (see col 6, lines 49-50 of Sleichter); a sensor system (24, 26, 31, 32, fig 1 of Benson) configured to obtain occupant body 
It would have been obvious to one of ordinary skill in the art to place the ventilation system partially (70/71/76, fig 6 of Rhodes) between the heat mat and the sensor system, since it appears that moving the location of the lumbar bladders to a different location is merely a relocation of the part, and it appears that there is no criticality on the location of part of the ventilation system and Sleichter’ s comfort unit would perform equally well with part of the ventilation system in a different location which would provide the airflow to the occupant.
Sleichter lacks the lumbar bladders located between the heat mat and the plurality of sensors. 
It would have been obvious to one of ordinary skill in the art to place the lumbar bladders between the heat mat and the plurality of sensors within element, since it appears that moving the location of the lumbar bladders to a different location is merely a relocation of the part, and it appears that there is no criticality on the location of the lumbar bladders and Sleichter’ s comfort 
Sleichter lacks the heat mat located between the plurality of massage bladders and the lumbar bladders. 
It would have been obvious to one of ordinary skill in the art to place the heat mat between the plurality of massage bladders and the lumbar bladders, since it appears that moving the location of the heat mat to a different location is merely a relocation of the part, and it appears that there is no criticality on the location of Sleichter’ s heat mat and Sleichter’ s comfort unit would perform equally well with a different lumbar bladder location which would provide thermal comfort to the occupant.
Regarding claim 12, the modified Sleichter shows that the sensor system includes a plurality of sensors (24, 24, 31, 32 fig 1 of Benson) and the plurality of pneumatic lumbar bladders are located between the plurality of sensors and the plurality of massage bladders. Sleichter lacks the lumbar bladders located between the sensors and the plurality of massage bladders. 
It would have been obvious to one of ordinary skill in the art to place the lumbar bladders between the sensors and the plurality of massage bladders, since it appears that moving the location of the lumbar bladders to a different location is merely a relocation of the part, and it appears that there is no criticality on the location of the lumbar bladders and Sleichter’ s comfort unit would perform equally well with a different lumbar bladder location which would provide the occupant lumbar support. 
Regarding claim 13, the modified Sleichter shows that the control system is further configured to identify the occupant based on the occupant health data (see col. 12, lines 50-53 of . 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson, Rhodes and Lem as applied to claim 1 above, and further in view of Kolich (9771003).
Regarding claim 2, the modified Sleichter shows that the control system is configured to inflate or deflate a pressure of the plurality of bladders based on the pressure (see col. 14, lines 5-17 of Benson) but lacks the massage system and the sensor system and control system are configured to determine a pressure map indicative of high and low pressure areas so that the comfort unit fits occupants with different body sizes and the massage system including a plurality of pneumatic bladders.
However, Rhodes teaches a seat (10, fig 1 of Rhodes) with a plurality of pneumatic bladders (inflatable air cells; 18; 20; 21, fig 8 of Rhodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of the modified Sleichter to include a plurality of bladders as taught by Rhodes so as to provide a desired comfort to the user (see col. 1, lines 65-66 of Rhodes).
Further, Kolich teaches a seat (12, fig 1) with control system (22a and 22b, fig 1) are configured to determine a pressure map (36, fig 3) indicative of high and low pressure areas (see col. 4, lines 7-17) and configured to inflate or deflate a pressure of the plurality of bladders based on the pressure map, so that the comfort unit fits occupants with different body sizes (see col. 6, lines 26-49).

Regarding claim 3, the modified Sleichter shows that the comfort unit includes an upper end (Z1, fig 1 of Sleichter) and a lower end (Z4, fig 1 of Sleichter), the plurality of pneumatic bladders includes a first pneumatic bladder (18, fig 1 of Rhodes) located adjacent the lower end (in the modification of claim 2, the bladders would be in the same location as in Rhodes, i.e. near Z1 of Sleichter) and a second pneumatic bladder spaced apart from the first pneumatic bladder toward the upper end (21, fig 1 of Rhodes), and the first pneumatic bladder is larger than the second pneumatic bladder when both are fully inflated (see fig 1 of Sleichter).
Claims 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson, Rhodes and Lem as applied to claim 1 above, and further in view of Alionte (2006/0175877).
Regarding claim 7, the modified Sleichter shows that the comfort unit includes the ventilation system (AMERICAN TYPE AIR VENTILATION/TEMPERATURE CONTROL SYSTEM, fig 5 of Rhodes) and the sensor system includes a plurality of sensors (24,26,31,32 fig 1 of Benson), but lacks a 3D mesh in communication with the ventilation system.
However, Alionte teaches a seat cushion (100, fig 2 of Alionte) with a 3D mesh (fibrous mesh) in fluid communication with the ventilation system (see [0060] lines 5-8 of Alionte).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort unit of the modified Sleichter to include the 3D mesh as taught by Alionte between the outer layer and 
The modified Sleichter shows the 3D mesh is located between the outer layer (a covering of flexible fabric; see col 6, line 51 of Sleichter) and the plurality of sensors (24, 26, 31, 32 fig 1 of Benson) (see modification of Sleichter with the mesh above).
Regarding claim 8, Sleichter lacks the heat mat located between the outer layer and the3D mesh. 
It would have been obvious to one of ordinary skill in the art to place the heat mat between the outer layer and the 3D mesh, since it appears that moving the location of the heat mat to a different location is merely a relocation of the part, and it appears that there is no criticality on the location of Sleichter’s heat mat and Sleichter’s comfort unit would perform equally well with a different lumbar bladder location which would provide thermal comfort to the occupant.
Regarding claim 9, the modified Sleichter shows that the massage system includes at least one pneumatic bladder (18; 20; 21, fig 1 of Rhodes) located between the heat mat and the outer layer (a covering of flexible fabric; see col 6, line 51 of Sleichter).
Regarding claim 17, the modified Sleichter shows that the comfort unit includes a 3D mesh (fibrous mesh, 170 of Alionte) and the 3D mesh located between the heat mat and the pneumatic lumber bladders (see rejection of claim 7 above for location of 3D mesh).
Claim  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Burris, Benson, Kolich, and Young (2015/0008710).
With respect to claim 18, Sleichter discloses the method of providing a comfort unit (3, 4, 5, 6, fig 1 of Posada) with pneumatic bladders (7, fig 7 of Posada) but does not 
However, Burris teaches a comfort unit (adjustable seat cover assembly, 300, fig 6 of Burris) that is configured to couple removably to an occupant support (fig 5-6 of Burris).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort unit of Sleichter to be removable as taught by Burris, so as to be able to easily transfer the cover to different seats and allow for easy cleaning of the seat or cover.
Sleichter discloses a sensor (28, fig 7), but lacks the step of measuring with the sensor system, occupant-body signals associated with physiological characteristics of an occupant.
However, Benson teaches the method of measuring with the sensor system (24, 26, 31, 32, fig 1 of Benson) occupant-body signals (ECG) associated with physiological characteristics of an occupant (see col. 1, lines 51-52 of Benson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Benson to include the sensor system step of measuring as taught by Benson, so as to be able to monitor the current status of the user.
Sleichter discloses a controller (22, fig 1) but lacks a step of the control system determining occupant health data indicative of physiological characteristics based on the occupant-body signals.
However, Benson teaches a control system (22, fig 15 of Benson) with the step of determining occupant health data indicative of physiological characteristics based on the occupant-body signals (see col. 9 lines 30-31 and 35- 37 of Benson).

Further the modified Sleichter shows generating instructions to display the occupant health data on a screen with the control system (see col. 9 lines 34-44 of Benson), and measuring a pressure of the plurality of pneumatic bladders with the sensor system (see [0033], lines 1-2 of Posada).
Sleichter discloses pneumatic bladders (7, fig 7 of Posada) but lacks generating instructions to adjust the pressure of the bladders.
However, Young teaches generating instructions to adjust the pressure in the plurality of pneumatic bladders (see [0025] lines 5-9 of Young) with the control system based on the measured pressure of the plurality of pneumatic bladders (see [0004] lines 5-11 of Young).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Sleichter to include the step of generating instructions as taught by Young, so as to provide different massaging capabilities.
Sleichter lacks determining a pressure map of the occupant with the sensor system and adjusting the pressure of the bladders with the control system based on the pressure map.
However, Kolich teaches a seat (12, fig 1) with control system (22a and 22b, fig 1) configured to determine a pressure map (36, fig 3) and adjusting the pressure of the plurality of bladders based on the pressure map, so that the comfort unit fits occupants with different body sizes (see col. 6, lines 26-49).
. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Burris, Benson, and Young as applied to claim 18 above, and further in view of Lem.
Regarding claim 19, the modified Sleichter shows adjusting pressure in a bladder with the control system based on occupant health data, but lacks the cover including a pneumatic lumbar bladder.
However, Lem teaches a seat with pneumatic lumbar bladders (16 and 18, fig 9 of Lem).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort unit of the modified Sleichter to include the lumbar bladders as taught by Lem, so as to provide additional lumbar support to the user.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Burris, Benson, and Young as applied to claim 18 above, and further in view of Rhodes.
Regarding claim 20, the modified Sleichter shows adjusting pressure in a bladder with the control system based on occupant health data, but lacks the cover including a pneumatic bolster bladder.
However, Rhodes teaches a seat with pneumatic bolster bladders (‘SIDE BOLSTER’, fig 5 and 1, fig 12 of Rhodes).
.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. For independent claim 1, applicant argues (pg. 6, last paragraph of remarks) that "Examiner has failed to establish a prima facie case of obviousness and the proposed combination of Sleichter, Benson, Rhodes, and Lem would not arrive at the health monitoring cover as recited in claim 1". This argument is not taken well, since the applied art is within the same field of endeavor. The art of Sleichter provides a seat cover for a vehicle, whereas Rhodes, Lem and Benson teach limitations also used in vehicle seats, therefore the field is the same and would be obvious to one of ordinary skill in the art to modify one apparatus for a vehicle seat with another. Thus rejection stands.
 In addition, applicant argues (pg. 8 first paragraph) "Rather, Benson teaches a vehicle seat 10 and all of Bensons sensors are located in the vehicle seat 10. As a result, one of ordinary skill in the art looking to Benson, would actually integrate the sensors into a vehicle seat (i.e. seat 15 of Sleichter), since that is what Benson teaches." Argument is not taken well since the limitations taught are capable of being used in a vehicle seat thus they can be placed within a cover that is placed over a seat. Same applies for the argument of the bolster bladders as taught by Rhodes (see last paragraph, pg. 8 of remarks). Thus the rejections stand. 
For independent claim 10, Applicant argues (pg. 10, second to last paragraph) "Examiner appears to have conceded that the cited art does not teach the limitations of at least claims 15 and 
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785